Citation Nr: 1547397	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher rating for service-connected major depressive disorder, to include a rating in excess of 30 percent prior to July 15, 2015, and a rating in excess of 50 percent on or after July 15, 2015. 


REPRESENTATION


Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988 and again from January 1991 to January 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2013 and September 2015 rating decisions.

On January 7, 2015, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in Philadelphia, Pennsylvania.  A transcript of the hearing is of record.  

Following the hearing, the record was held open in order to afford the Veteran the opportunity to supply additional VA and private treatment records.  When the Veteran did not supply these records, the Board remanded the appeal to the Department of Veterans Affairs (VA) Agency of Original Jurisdiction (AOJ) for further development.  In an April 2015 Board remand, the AOJ was asked to obtain updated VA treatment records and request the appropriate releases from the Veteran so that certain private treatment records could be obtained.  Once these records were obtained, the AOJ was asked to schedule another medical examination to assess the current severity of the Veteran's major depressive disorder.  

Updated VA treatment records have been associated with the Veteran's claims file and the Veteran was afforded the requested medical examination on July 15, 2015.  While the AOJ sent a letter to the Veteran requesting releases to obtain certain potentially relevant private treatment records, the Veteran did not respond to that letter and a supplemental statement of the case was issued in July 2015. Accordingly, the remand instructions have been complied with and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected major depressive disorder caused occupational and social impairment with reduced reliability and productivity throughout the entire period on appeal.

2.  The Veteran's service-connected major depressive disorder did not cause occupational and social impairment with deficiencies in most areas at any point during the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent for service-connected major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, DC 9434 (2015).

2. The criteria for an initial rating in excess of 50 percent for service-connected major depressive disorder have not been met during the period on appeal.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.125, 4.126, 4.130, DC 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Ratings Generally

The Veteran is seeking an increased initial rating for a major depressive disorder.  Disability ratings are determined by applying a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.    When the evidence for and against the Veteran's claim is at the very least in relative equipoise, reasonable doubt is to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned after service-connection has been awarded, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required.  Federson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant differing ratings.  Francisco, 7 Vet. App. at 58.



General Rating Formula for Mental Disorders

The criteria for rating mental disorders generally, and major depressive disorder specifically, are listed under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9434. The nomenclature in this rating formula is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  During the course of this appeal, the VA amended the General Rating Formula for Mental Disorders and its adjudication regulations to remove outdated references to a previous version of the manual-the DSM IV.  See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014).  The use of the DSM-5 will apply to all claims received by the VA or pending before the AOJ on or after August 4, 2014, but does apply to claims that have been certified for appeal to the Board or are pending before the Board as of that date, even if such claims are subsequently remanded to the AOJ.  See id.; see also 80 Fed. Reg. 53, 14308 (Mar. 19, 2015).   Here, the AOJ certified the Veteran's appeal to the Board in September 2014, so the DSM-5 is for application.  

When evaluating a mental disorder, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of any remission in symptoms, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  An evaluation will be assigned based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  Id.

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence in the record demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, that rating will be assigned.  Id. at 443.



Increased Rating for Major Depressive Disorder

In this case the Veteran's major depressive disorder has been rated under Diagnostic Code (DC) 9434 throughout the period on appeal.  The Veteran was initially assigned a 30 percent rating effective as of October 13, 2011.  During the course of this appeal, the AOJ increased the Veteran's disability rating to 50 percent with an effective date of July 15, 2015, the date of the most recent VA examination.  Since this increased rating remains less than the maximum available schedule benefit awardable, the initial rating assigned remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

After review of the medical and lay evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Veteran's initial rating for his major depressive disorder has been manifested throughout this appeal by occupational and social impairment with reduced reliability and productivity and symptoms that more nearly approximate the criteria for a 50 percent rating.

Throughout the course of this appeal, the Veteran has consistently reported and demonstrated symptoms of depressed mood, lack of motivation, fatigue, lethargy, melancholia, and chronic sleep impairment.  The record also reflects that the Veteran regularly consumes quantities of alcohol in an attempt to self-medicate, avoid his feelings, and help him sleep.  See Board Hearing Transcript at 4; VA exams dated in June 2012 and July 2015.  Finally, employment records and the Veteran's own testimony indicate that he has had disruptions in his ability to consistently perform his job functions and report to work.

As an initial matter, with the exception of the two VA medical examinations in the claims file, the medical evidence of symptoms and manifestations of the Veteran's depression is scarce.  This paucity is due to the fact that the Veteran received medical care for his depression primarily through private primary care doctors until at least early 2015, and has not provided these records to the VA or provided releases to allow the VA to assist him in obtaining these records, despite multiple requests. 

The record reflects that at different points during the course of this appeal, the Veteran was followed for his depression by primary care physicians Dr. McLay and Dr. Raymond Marotta, and there is one record indicating that the Veteran was also seen in late 2014 by a psychologist, David London.  The existence of these private healthcare providers notwithstanding, the only treatment records in the Veteran's claims file are from his former physician, Dr. William McLay, and most of these records predate the period on appeal.  Dr. McLay's progress notes range from August 25, 2006 to October 27, 2011, and contain very short entries indicating that the Veteran was treated for depression with medication-principally Lexapro-and that the physician regularly met with the Veteran to complete his disability forms.  

With the exception of the two VA examinations of record, VA records of treatment for depression are similarly scant.  While it appears that the Veteran transitioned to the VA for his primary healthcare in January 2015, he does not appear to have sought therapy or made other appointments with mental health staff.  

The Veteran underwent a VA examination in June 2012.  The psychologist conducting the exam found that the Veteran suffered from a major depressive disorder that was moderate in severity and recurrent.  His symptoms at the time included depressed mood and chronic sleep impairment.  The Veteran recounted being exposed to enemy bombardment while on active duty service as a radio operator in Iraq.  While he exhibited a depressed mood and recurrent distressing dreams, he did not meet the criteria for a post-traumatic stress disorder (PTSD) diagnosis. 

The Veteran was also noted to have an alcohol dependence (reports of drinking six to ten drinks per day), and this dependence was found to be a major contributing factor to the Veteran's psychosocial functioning.  In a June 2013 addendum opinion, the same VA examiner clarified that while it is quite possible that the Veteran's alcohol dependence contributed significantly to his depression, it was also at least as likely as not that the Veteran's experience in the Gulf had contributed, at least in part, to his current level of depression.   The psychologist conducting the June 2012 exam also elicited a social, occupational, and mental health treatment history from the Veteran.  The Veteran had indicated that he had been separated from his wife since 1995, and had recently ended an 8 month relationship because of distance and work schedules. There was no mention that these breakups had any connection with any mental health symptomology.  The Veteran further indicated that he had five to six close friends, but that it was hard to get together with them due to work schedules.  

As to his occupational history, the Veteran indicated that he had worked full time as a training technician in an adult developmental facility for about 15 years.  Finally, as to mental health treatment history, the Veteran indicated that he had no mental health treatment or diagnosis until 2003.   At that time, he recounted that he had been drinking heavily and felt depressed.  He then saw a social worker for counseling for about six months and his primary care physician (records suggest this was Dr. McLay) had prescribed him Lexapro in 2007.  The Veteran said he found the Lexapro ineffective and another medication was prescribed, but he stopped taking it because it was very strong.  The Veteran also noted that the same doctor had put him out (presumably, from work), several times for depression and PTSD.  

The psychologist summarized the Veteran's level of occupational and social impairment at that time as being due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran's overall Global Assessment of Functioning (GAF) score was 60, a rating that is characterized by moderate symptoms or moderate difficulty in social, occupational, or school functioning. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).   

By way of background, GAF scores have historically been used by mental health professionals to assess an individual's psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness, and were incorporated into prior versions of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, including the DSM-IV that the VA transitioned from in August 2014.   See id.  While the DSM-5 no longer uses GAF scores for assessment purposes, the Veteran's June 2012 exam was conducted before the VA's transition to that version and therefore the GAF score provides some indication of the psychologist's assessment of the Veteran's overall functioning at the time of the exam.

In July 2014, the Veteran contacted a VA social worker seeking assistance related to his homelessness.  The licensed clinical social worker conducted a mental status examination over the telephone.  The Veteran reported that he had been out of work for about six months due to mental health problems and fell behind on his rent which led to his eviction.  The social worker noted that the Veteran was oriented times three, his speech was within normal limits, his mood was good, and his range of emotion was neither depressed nor highly elevated.  The Veteran's thought process and association was intact, logical, goal directed, and not psychotic.  Suicide or violent ideation was denied, but insight and judgment were only fair to poor.  The Veteran reported that had been taking 50 mg of Zoloft daily as prescribed by a non-VA primary care physician and was not in therapy.  He was primarily focused on stabilizing his housing and was not interested in therapy at the time.

In early January 2015, the Veteran began transitioning to the VA as his primary care provider and as part of that process he was examined by a VA physician.  Upon examination, the Veteran was found to be oriented times three and well groomed.  The Veteran indicated he had little interest or pleasure in doing things several times a week, and also reported feeling down, depressed or hopeless several times a week.  He reported having nightmares and problems sleeping.  He denied suicidal or homicidal ideations and indicated to the physician that he thought his current medication, Paxil, was helping him a little.  The Veteran also admitted to drinking two to three times per week and consuming between two and three drinks in a typical day.

In July 2015, the Veteran underwent another VA examination to assess his major depressive disorder.  The psychologist reviewed the Veteran's claims file and a history was solicited.  At the time of this exam, the Veteran was homeless and had been unemployed for about a year after being fired due to failing to return from an excused medical absence.  In the past month, the Veteran had taken a security job. The Veteran indicated that he was divorced, and that he had several friends, but that he did not confide in these friends.  

The psychologist noted that the Veteran was oriented to person, place, time, and situation.  He was appropriately groomed and dressed.  He appeared depressed and spoke softly, but clearly.  The Veteran's thought process was logical and goal- oriented.  His memory, concentration, and judgment were all intact.  There were no indications that the Veteran was experiencing hallucinations or delusions, and he was found competent to handle his financial affairs.  

The psychologist indicated that the symptoms of the Veteran's depression included  depressed mood, anxiety, panic attacks that occur once a week or less often, chronic sleep impairment, disturbances of motivation and mood, and passive suicidal ideation with no active suicidal or homicidal thoughts or plans.  During his hearing in January 2015, the Veteran clarified these ideations noting that he did not have daily thoughts of suicide, but that suicide did occur to him when things got really bad and he felt overwhelmed.  See Board Hearing Transcript at 5.  The Veteran also admitted to continued alcohol abuse.    Overall, the examiner summarized the Veteran's level of social and occupational impairment as being characterized by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In addition to treatment and exam records, the claims file also includes a series of medical certifications completed by the Veteran's physicians to support episodic medical leave from a former employer.  These forms contain very little information about the Veteran's symptoms other than conclusory statements that the Veteran has "severe clinical depression" or "Major Depressive Disorder" and cannot work for periods ranging from one month to three month intervals.  See Certification of Health Care Provider (Family and Medical Leave Act) forms submitted by Veteran in February 2015.  These forms usually include a checkbox, the selection of which denotes that in the certifying physician's judgment, the Veteran's condition is chronic, requiring periodic visits for treatment, and may cause episodic rather than a continuing period of incapacity.  Id.  Incapacity on the certification is defined as the inability to work, attend school or perform other regular daily activities due to a serious health condition, treatment, or recovery.  Id.

Given the summary and conclusory nature of these primary care physician certifications, they are entitled to little probative weight on the issue of the symptoms or severity of the Veteran's depression.  Unlike the VA medical examinations of record, these forms do not provide any rationale or symptoms supporting the clinician's diagnosis.  In fact, a review of the certifications completed by Dr. McLay evidence that each form's content appears to be reproduced almost verbatim with the exception of the expected leave period intended to be covered by that form.  Finally, with the exception of the one certification submitted by David London, a psychologist, all the other certifications are submitted by primary care physicians.  While these primary care physicians are competent to diagnose depression, the conclusory opinions of such physicians are entitled to considerably less weight than the more robust opinions provided by the VA psychologist in this case.  See VA examinations dated in June 2012 and July 2015.  Finally, the one certification form completed by a private psychologist, offers no more insight into the Veteran's symptoms or any rationale for the psychologist's conclusion that the Veteran suffers from PTSD and moderate, recurrent major depressive disorder.   

The Veteran's symptoms and corresponding functional impairment as assessed in the June 2012 exam and in the appeal period leading up to the July 2015 exam, appear milder than those he evidenced during the July 2015 exam.  However, the evidence of record also indicates that the Veteran was on leave from work during part of the appeal period prior to and after this examination, and that leave was ascribed to his depression.  This, together with the Veteran's statements at the hearing suggesting he may have underreported his symptoms during the June 2012 exam, favor awarding a higher 50 percent rating for the entire period on appeal.  See 38 C.F.R. § 4.126(a) (noting that the rating agency shall assign an evaluation based on all the evidence of record bearing on social and occupational impairment, rather than solely on the examiner's assessment at the time of examination); see also 38 C.F.R. § 4.2.   Therefore, resolving all reasonable doubt in favor of the Veteran, a 50 percent rating more nearly approximates the Veteran's symptoms for the entire period on appeal.

A higher 70 percent rating is not warranted for any period on appeal.  A 70 percent rating requires occupational and social impairment with deficiencies in most areas.  Here, while the Veteran has had work disruptions due to his depression as discussed above, these work disruptions have been episodic.  The Veteran has admitted to some occasional thoughts of suicide, but these appear to be infrequent and passive in nature. While the Veteran reported in his July 2015 VA examination that he suffers from panic attacks, these attacks are not constant and do not occur more than once a week.  He remains able to manage his own affairs and has shown no propensity to violence.

While the Veteran has testified that he was separated in 1995 and divorced in 2014, and that he prefers not to engage with family, the Veteran has had other relationships and has a circle of friends.  See Board Hearing Transcript at 3-4.   At the time of his June 2012 examination he told the examiner that he had recently ended an 8 month relationship because it was a long distance relationship and because schedules were difficult to coordinate.  See June 2012 VA examination.  The Veteran also indicated during both VA examinations that he socializes with  friends.  Accordingly, a 70 percent rating is not for application.

Extraschedular Consideration 

Whether the Veteran should be referred for extraschedular consideration for his major depressive disorder has been considered, but a referral is not warranted.    Where an exceptional case arises in which a rating based on the statutory schedules is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  
Whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  38 C.F.R. § 3.321.  
When the criteria in the rating schedule do not reasonably describe the veteran's disability level and symptomatology, a determination must be made as to whether the veteran's exceptional disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.; see also Thun, 22 Vet. App. at 115-16.   When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether the veteran's disability picture requires the assignment of an extraschedular rating.  Id.
In this case, the Veteran's symptoms associated with his service-connected major depressive disorder-including lethargy, fatigue, depressed mood, lack of motivation, and chronic sleep problems-as well as social and work impairment are all contemplated by the General Rating Formula For Mental Disorders, and such criteria served as the basis for an increase in the rating assigned.  See 38 C.F.R. § 4.130, DC 9434.   
A Veteran may also be entitled to a referral for an extraschedular evaluation based on multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to his major depressive disorder, the Veteran is also service-connected for bilateral hearing loss rated at 0 percent and traumatic knee osteoarthritis of the left knee rated at 10 percent.  There is no suggestion in the record, and the Veteran does not assert, that the combined effects of his depression, bilateral hearing loss, and left knee osteoarthritis create such an exceptional disability picture as to render the schedular rating criteria inadequate.     
For all the foregoing reasons, referral for an extraschedular rating for the Veteran's major depressive disorder, either standing alone or in combination with his other service-connected disabilities, is not warranted.
Total Disability Based on Individual Unemployability (TDIU)
Consideration has also been given to whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record does not reflect that the Veteran is unable to secure or follow gainful employment.  
Until September 2014, the Veteran was employed as a training technician at an adult developmental facility where he had worked for approximately 16 years.  Following the conclusion of disciplinary proceedings in December 2014, the Veteran was found to have abandoned his job by failing to return to work after an authorized absence and he was forced to resign his position effective on September 7, 2014.  See Final Notice of Disciplinary Action dated December 8, 2014; Hearing Officer Report dated December 2, 2014.  The record, including the Veteran's own testimony, indicates that this dismissal is unrelated to his service-connected depressive disorder.  Specifically, the Veteran had urological surgery on September 5, 2014, was out on medical leave due to that surgery, and failed to complete the necessary paperwork to extend that leave or otherwise advise his employer of his need for an extension of that leave.  See Hearing Officer Report dated December 2, 2014; Board Hearing Transcript at 13; and Pagnini-Braga-Kimmel Urologic Assoc. surgical notes dated in September 2014.   
The record does evidence that the Veteran had requested and was granted episodic leave from work during the appeal period and the reason given for the requested leave was his depression.  However, these requested absences do not suggest that the Veteran was unable to maintain employment.  Moreover, in a medical examination conducted in July 2015, the Veteran reported to the examiner that he had found employment in the security sector.   For all the aforementioned reasons, an inferred claim for TDIU is not raised on the record.
Duties to Notify and Assist
Under applicable criteria, including the Veterans Claims Assistance Act of 2000 (VCAA), the VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that the VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Here, the required notice was provided in a letter dated in October 2011, before the initial rating decision was issued in June 2013.  This letter informed the Veteran of all the aforementioned notice elements, as well as how disability ratings and effective dates are assigned.  Accordingly, all the notification requirements of the VCAA have been satisfied as to both timing and content.   
   
The VA's duty to assist has also been satisfied.  All the necessary development for the adjudication of the claim has been accomplished, including obtaining the Veteran's service treatment records and available post-service VA and private records.   While the record suggests that private treatment records exist that may be helpful to the Board's adjudication of this claim, the Veteran has been afforded multiple opportunities to provide those records or to provide a release for those records so that the AOJ could assist the Veteran in obtaining them.  See, e.g., Board Hearing Transcript at 10, 16; Letter from AOJ to Veteran and the American Legion dated June 19, 2015.  

The Veteran was also provided with VA examinations to assess his major depressive disorder.  The first exam was conducted in June 2012 and an addendum was added to that examination in June 2013.   Both the exam and the addendum have been associated with the claims file.  During a January 2015 hearing before the Board, the Veteran testified that because he had never before discussed some of the mental health issues raised by the psychologist during the June 2012 exam, he was a little embarrassed and apprehensive during the exam, suggesting that he may have failed to fully describe his symptoms at that time. See Board Hearing Transcript at 3-4.  In consideration of this and other evidence in the record at the time, the Board requested that an additional examination be conducted on remand.  That examination was conducted in July 2015 and has been associated with the claims file.  An exam had also been scheduled to evaluate the Veteran's major depressive disorder on June 19, 2014, but the Veteran cancelled that exam due to his work schedule and further indicated that he was unable to attend a rescheduled examination. 

The VA examinations provided the Veteran were adequate for rating purposes.  The VA examiners reviewed the Veteran's claims file, interviewed the Veteran and in the course of that interview took a detailed history from him, and conducted a clinical evaluation which provided an adequate discussion of the relevant symptomology.   While the Veteran notes in his appellate brief presentation that
a page of the July 15, 2015 VA examination report is missing, a review of the record on VBMS shows that all three pages of the exam report are included in the claims file. 

In January 2015, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ), and that hearing complied with all applicable laws and regulations.  The VLJ who chairs the hearing has the duty to fully explain the issues and suggest the submission of evidence which the Veteran may have overlooked and which would be of advantage to his case.  38 C.F.R. § 3.103 (c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, the VLJ advised the Veteran as to the issues on appeal and specifically asked him questions regarding the private care he received for his disability, as such records were not in the claims file and might be probative of the issue on appeal.  The VLJ also held the record open after the hearing to afford the Veteran the opportunity to supplement the record with additional treatment records.  During the hearing, the VLJ asked the Veteran questions about his symptoms, functional limitations, and problems associated with his psychiatric disability, including any social and occupational impairment caused by this symptomology.   Moreover, the ALJ also advanced the case on the Board's docket in consideration of the fact that the Veteran had recently experienced a period of homelessness.  Finally, neither the Veteran nor his representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, and consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For all the foregoing reasons, the VA has satisfied its duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to an initial rating not to exceed 50 percent for major depressive disorder is granted effective October 13, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 50 percent for major depressive disorder is denied for the entire period on appeal.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


